Citation Nr: 1513532	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  07-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 1983 and with the National Guard from November 2004 to January 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In April 2009 and February 2011, the Board remanded this matter for further evidentiary development.  In May 2013, the Board denied service connection for PTSD and remanded the issue of service connection for psychiatric disorders other than PTSD.  This matter was remanded again in November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claim for service connection for a psychiatric disorder other than PTSD.

An addendum opinion is necessary to address the significance of a mental health treatment within a year following separation from service.  In a June 2013 opinion, a VA examiner declined to provide a nexus between the Veteran's current psychiatric disorders and service, but noted that if mental health treatment records of Dr. Stearns were available for review, it could possibly change the opinion as to the onset of the Veteran's psychiatric disorder.  While the relevant treatment records were of record at the time of the June 2013 opinion, albeit somewhat buried among other records, it is clear they were not located or reviewed.  Therefore, an addendum opinion is necessary.  The relevant June 27, 2006 treatment record of Dr. Stearns is associated with the now virtual claims file and has been identified by a bookmark in VBMS.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the VA examiner who has provided the June 2013 opinion to consider the June 27, 2006 treatment record of Dr. Stearns, and to obtain an additional medical opinion on whether the Veteran's psychiatric disorder is related to service.  If the examiner determines a new examination is needed to respond to the question posed, one should be scheduled.  If the June 2013 VA examiner is unavailable, an opinion should be obtained from another qualified VA psychologist or psychiatrist following review of the entire claims file.

Following review of the claims file and consideration of the June 27, 2006 treatment record from Dr. Stearns [filed in VBMS under the entry "02/16/2007 Medical Treatment Record-Non-Government Facility" and can be found at pages 75-77 within that entry], the examiner should provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorders first manifested in or are related to his active service.  A rationale should be provided for all conclusions reached

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




